           Case 8:18-cr-00226-JVS Document 66 Filed 01/25/21 Page 1 of 1 Page ID #:420

                                           UNITED STATES DISTRICT COURT
                                          CENTRAL DISTRICT OF CALIFORNIA
                                                 CRIMINAL MINUTES - GENERAL



 Case No.         SACR 18-226JVS                                                                    Date    January 25, 2021

 Present: The Honorable                   James V. Selna, US District Court Judge
 Interpreter       Korean: Sue Mi Jones

                Lisa Bredahl                           Sharon Seffens                                       Jake Nare
                Deputy Clerk                          Court Reporter.                                Assistant U.S. Attorney

                U.S.A. v. Defendant(s):             Present Cust. Bond           Attorneys for Defendants:          Present App. Ret.

NAM HYUN LEE                                          X      X             Michael Garey                                 X                X

 Proceedings:       VIDEO CONFERENCE SENTENCING



      Cause is called for hearing via video conference. The tentative sentencing memoradum
was issued. Court and counsel confer. Sentencing is continued to February 9, 2021 at 9:00 a.m.




                                                                                                                     :         10

                                                                         Initials of Deputy Clerk     lmb




CR-11 (09/98)                                       CRIMINAL MINUTES - GENERAL                                                      Page 1 of 1
